Citation Nr: 0612665	
Decision Date: 05/02/06    Archive Date: 05/15/06	

DOCKET NO.  04-05 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date prior to May 5, 1999 for the 
grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico that granted service connection for 
PTSD from May 5, 1999.  The veteran, who had active service 
from April 1965 to May 1967, expressed disagreement with the 
effective date assigned by the RO and the case was referred 
to the Board for appellate review.  


FINDINGS OF FACT

1.  An unappealed July 1990 rating decision denied service 
connection for an acquired psychiatric disorder.

2.  A claim for service connection for a psychiatric disorder 
was received by the RO on May 5, 1999, and a rating decision 
dated in November 2002 granted service connection for PTSD 
from the date of that claim.  

3.  A formal or informal claim for service connection for a 
psychiatric disorder was not received between the date of the 
notification of the July 1990 rating decision that denied 
service connection for an acquired psychiatric disorder and 
the claim received on May 5, 1999 for service connection for 
a psychiatric disorder.


CONCLUSION OF LAW

The requirements for an effective date prior to May 5, 1999 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  While the RO did not provide 
notice as contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ (b) in this case, the Board finds that such notice is not 
necessary under the facts and circumstances of this case and 
the veteran is not prejudiced by this lack of notice and 
represents harmless error.  

In this regard, the Board finds that it is the law, and not 
the evidence that is dispositive in this case as there 
appears to be no dispute as to the facts in this case.  In 
such situations, the VA General Counsel has held that the VA 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because the undisputed facts render the claim 
ineligible for the claimed benefit.  VAOPGCPREC5-2004 
(June 23, 2004).  The United States Court of Appeals for 
Veterans Claims (Court) has also held that where the law, and 
not the underlying facts or the development of the facts are 
dispositive in a matter, the VCAA can have no affect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002).  The 
Board further notes that the Court has held that when there 
is an error in the VCAA notice, or in this case, an absence 
of the VCAA notice, there is no prejudice to a claimant as 
the result of the error if the benefit sought could not 
possibly have been awarded as a matter of law.  Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005) rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Furthermore, the veteran and his representative have been 
kept appraised of the RO's actions in this case by way of the 
Statement of the Case and the Supplemental Statement of the 
Case, and have been informed of the evidence considered, the 
pertinent laws and regulations and the rationale for the 
decision reached in denying the claim.  The RO also provided 
assistance to the veteran as required by 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c), as indicated under the facts and 
circumstances in this case.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and in fact, in statements from 
the veteran dated in August 2003 and June 2004 he indicated 
that he felt he had stated his case and that he had no 
further evidence to submit.  The veteran and his 
representative have also not argued that any error or 
deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103, (2005) rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's claim.  

The basic facts in this case are not in dispute.  The veteran 
essentially contends that he had PTSD prior to May 5, 1999 
and asserts that he was diagnosed with PTSD in 1992.  
Therefore, he believes that the grant of service connection 
for PTSD should be effective from 1992.  

A review of the evidence of record discloses that the veteran 
filed a claim for service connection in August 1975 for 
disorders that included a psychiatric disorder.  The RO 
denied this claim and notified the veteran of the decision 
and of his appellate rights by way of a letter dated in 
September 1975.  An appeal was not filed.  The RO again 
considered and denied the veteran's claim for service 
connection for a psychiatric disorder in decisions dated in 
January 1977 and October 1978.  After the October 1978 
decision the veteran expressed disagreement and the RO issued 
a Statement of the Case in December 1978.  However, the 
veteran did not complete his appeal by filing a Substantive 
Appeal within one year of the October 1978 decision or within 
60 days of the date of the Statement of the Case.  

In April 1979 the veteran submitted a statement that can be 
construed as a claim for service connection for a psychiatric 
disorder.  While the RO did not immediately address that 
claim, after the veteran filed an additional claim for 
service connection for a psychiatric disorder in April 1990, 
a July 1990 rating decision denied service connection for an 
acquired psychiatric disorder.  The veteran was notified of 
that decision and of his appellate rights by way of a letter 
from the RO to him dated in July 1990, but he did not appeal 
that decision.  These claims for service connection for a 
psychiatric disorder denied by the RO represent final 
decisions.  38 U.S.C.A. § 7105(a), (c); 38 C.F.R. §§ 20.200, 
20.1103.  

After that July 1990 decision the record contains no 
correspondence from the veteran indicating a desire to file a 
claim for service connection for a psychiatric disorder, 
including PTSD, until the claim received by the RO on May 5, 
1999.  There is a statement from the veteran dated in 
September 1991 in which he requested that his records be 
transferred to another location, as well as several 
Eligibility Verification Reports pertaining to the veteran's 
award of nonservice-connected pension benefits after the July 
1990 rating decision, but no claim for service connection 
until the claim filed on May 5, 1999.  

While a November 1999 rating decision initially denied the 
veteran's claim for service connection for a psychiatric 
disorder, including PTSD, a rating decision dated in November 
2002 subsequently granted service connection for PTSD.  The 
award of service connection was effective as of May 5, 1999.  

Under VA laws and regulations, a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under laws administered by the VA, from 
a claimant, his or her duly authorized representative, a 
member of Congress or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  "Claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet.App. 196, 199 (1992).  To determine when a claim was 
received, the Board must review all communication in the 
claims file that may be construed as an application for a 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).  This is necessary because generally, the effective 
date of an award of disability compensation based on an 
original claim shall be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  However, the effective date 
based on the submission of new and material evidence received 
after a final disallowance of a claim is the date of receipt 
of a new claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii).

Based on this record, the Board finds that the RO was correct 
in assigning May 5, 1999 as the effective date for the grant 
of service connection for PTSD.  That claim represented the 
first claim for service connection for a psychiatric disorder 
following the final July 1990 rating decision that denied 
service connection for a psychiatric disorder.  It is settled 
law that the effective date for the grant of service 
connection following a final decision is the date of the 
reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 
(2002) (the Court thus holds that the effective date statute, 
38 U.S.C.A. § 5110(a), is clear on its face with respect to 
granting an effective date for an award of VA periodic 
monthly benefits no earlier than the date that the claim for 
reopening was filed.)  The Court explained that the statutory 
framework did not allow an effective date back to the 
original claim as a possible effective date for an award of 
service-connected benefits that is predicated upon a reopened 
claim.  

While the Board acknowledges the veteran's contentions to the 
effect that he had been diagnosed as having PTSD prior to 
1999, and possibly as early as 1992, a diagnosis of PTSD is 
but one element in establishing service connection.  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App.  498 (1995).  In this case, the November 
2002 rating decision that granted service connection for PTSD 
noted that the additional evidence received included evidence 
that corroborated the stressful experiences the veteran was 
exposed to during service and noted that there were findings 
from a VA examination that specifically indicated that the 
veteran had PTSD related to his combat activities.  That 
evidence was not present at any time prior to the May 1999 
claim, and without such evidence, a diagnosis of PTSD in and 
of itself was insufficient to provide a basis for granting 
service connection.  

Therefore, the Board concludes that there is no basis for an 
effective date prior to May 5, 1999.  Accordingly, the 
veteran's claim for an effective date prior to May 5, 1999 
for the grant of service connection for PTSD is not 
established.  


ORDER

An effective date prior to March 5, 1999 for the grant of 
service connection for PTSD is denied.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


